Citation Nr: 9932327	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  91-56 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lymphocytopenia and/or 
leukopenia due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, for additional development.  
Following development undertaken by the RO, the RO continued 
its denial of the claimed benefit.  The matter is now before 
the Board for further appellate consideration.  


REMAND

The veteran essentially contends that he has a blood disorder 
as a consequence to exposure to ionizing radiation in service 
in 1953, while participating in the Operation UPSHOT-KNOTHOLE 
atmospheric nuclear tests.  The blood disorder was diagnosed 
as lymphocytopenia on a VA examination in September 1989.  
Another blood disorder, identified as leukopenia, was 
diagnosed on a VA examination in May 1997.  Although the 
prior history of lymphocytopenia was noted on the May 1997 
examination, the diagnosis of lymphocytopenia was not 
continued at that time.  On a VA examination in July 1998, a 
history of leukopenia was diagnosed but the disorder was not 
found on current examination.  Minimal lymphocytopenia, of 
undetermined cause, was also diagnosed.  

Lymphocytopenia is a reduction in the number of lymphocytes 
in the blood.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 969 
(28th ed. 1994).  

The Board notes that the VA examiner in September 1989 
indicated that the lymphocytopenia diagnosed at that time 
"could be from [r]adiation."  As the Board noted in its most 
recent remand, this comment by the examining physician was 
sufficient to bring this claim within the purview of 38 
C.F.R. § 3.311(b)(4), thereby requiring evidentiary 
development as specified in that regulation, including the 
preparation by the Defense Nuclear Agency (DNA) of a dosage 
estimate for the veteran pursuant to 38 C.F.R. § 
3.311(a)(2)(i).  (DNA was subsequently merged into the 
Defense Threat Reduction Agency).  

The veteran asserted in a July 1989 statement that he and his 
unit had been "less than 1300 feet" from the blast hole, 
which appears to the Board to be factually improbable unless 
the appellant meant that his unit came that close to the 
blast hole after the test.  The Board previously noted that 
the Los Angeles, California, RO regarded the veteran's 
alleged presence at one of the UPSHOT-KNOTHOLE tests as 
"verified."  (See, e.g., Hearing Officer's Decision, dated 
January 4, 1991.)  

The Board notes that the Defense Threat Reduction Agency 
confirmed in November 1998 that the veteran had been a 
participant at Shot SIMON of Operation UPSHOT-KNOTHOLE.  The 
dose estimate included in that report summarized the 
veteran's total committed dose equivalent to the red marrow 
as 0.0 rem and his total committed dose equivalent to all 
organs as less than 0.1 rem.  On the basis of this dose 
estimate, the RO concluded that the veteran was not exposed 
to ionizing radiation and therefore did not forward his case 
to the Under Secretary for Benefits for review under 
38 C.F.R. § 3.311.  See Wandel v. West, 11 Vet. App. 200, 205 
(1998) (absent competent evidence that the veteran was 
exposed to ionizing radiation, VA was not required to forward 
the claim for consideration by the Under Secretary for 
Benefits under 38 C.F.R. § 3.311).  

The RO appears to have based its disposition of this claim on 
the absence of any committed dose equivalent to the red 
marrow.  The hemopoietic marrow is red.  WILLIAM J. WILLIAMS, 
M.D., ET AL., HEMATOLOGY 24 (4th ed. 1990).  "Hemopoietic" 
means pertaining to or related to the formation of blood 
cells.  STEDMAN'S MEDICAL DICTIONARY 781 (26th ed. 1995).  
The RO seems to have concluded that a reduction in 
lymphocytes could not be due to ionizing radiation where 
there is no evidence of a committed dose equivalent to the 
red marrow.  

The Board is unclear, however, whether exposure to ionizing 
radiation could lead to a reduction in lymphocytes in the 
lymph nodes and circulating blood, even in a case where 
ionizing radiation did not reach or affect the red marrow.  
The Board notes that a lymphocyte is defined as a white blood 
cell formed in lymphatic tissue throughout the body (e.g., 
lymph nodes, spleen, thymus, tonsils, Peyer's patches, and 
sometimes in bone marrow).  Id. at 1008.  The Court noted in 
Wandel that exposure to "less than 1 rem" suggested some 
exposure to ionizing radiation and thus would trigger the 
additional development required under 38 C.F.R. § 3.311.  
Wandel v. West, 11 Vet. App. at 205.  Although the veteran's 
total committed dose equivalent "to all organs" was less 
than 0.1 rem, the Board concludes that the case must be 
forwarded to the Under Secretary for Benefits for review, as 
contemplated in the cited regulation.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The veteran has, and must be 
afforded, the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  Thereafter, the RO should forward 
this case to the VA Under Secretary for 
Benefits for review pursuant to 38 C.F.R. 
§ 3.311(c).  

3.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the claim of entitlement to 
service connection for lymphocytopenia 
and/or leukopenia due to exposure to 
ionizing radiation.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



